DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The natural language processing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the examination purpose, examiner assumes that the claim 19 depends on claim 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-8, 10, 14-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0097551 to Tzur et al. (“Tzur”).
As to claims 1, 8 and 15, Tzur discloses a method, an  information handling system and a non-transitory computer readable storage medium having program instructions, the method comprising receiving current support request information [paragraphs 0016-0017], where the current support request information is contained within a pending support request document [paragraph 0017]; accessing current additional information associated with the pending support request document [paragraph 0017-0018]; associating a set of parameter values with the pending support request document, wherein the parameter values in the set of parameter values are based on information within one or both of the current support request information or the current additional information [paragraphs 0017-0018, 0030-0031]; determining a priority score corresponding to the set of parameter values [paragraphs 0018], wherein determining the priority score comprises applying a machine learning model developed using previous support request information and previous additional information associated with previously-resolved support request documents [paragraphs 0018-0019, 0030-0036]; and assigning the priority score to the pending support request document [paragraphs 0018, 0020-0024, 0034, 0040, 0043-0046]. Tzur discloses a customer service ticket prioritization system using multiple time-based machine learning models. As per Tzur, machine learning models provide a customer service ticket distress score indicating a likelihood that the customer service ticket will become a distressed customer service ticket [Abstract, paragraph 0040] and processing multiple customer support tickets based on the distress score. 
As to claims 3, 10 and 17, Tzur discloses wherein the set of parameter values comprises a hybrid parameter value [paragraphs 0030-0034]; and associating the set of parameter values comprises accessing results of a clustering algorithm to obtain the hybrid parameter value [paragraphs 0030-0034, 0037].
As to claims 7, 14 and 20, Tzur discloses wherein the current additional information comprises information retrieved from one or more data stores during an update of the machine learning model [paragraphs 0030-0033, 0036-0040].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 9, 11-12, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0097551 to Tzur et al. (“Tzur”) in view of U.S. Patent Application Publication No. 2019/0158366 to Higgins et al. (“Higgins”).  
As to claims 2, 9 and 16, Tzur discloses the method of claim 1, the information handling system of claim 8 and the computer readable storage medium of claim 15 [see rejection of claims 1, 8 and 15].
Tzur does not expressly disclose comparing the priority score to additional priority scores assigned to respective additional pending support request documents; based on a result of the comparing, establishing a priority sequence for response to the pending support request document and the additional pending support request documents; and sending the pending support request document and the additional pending support request documents to one or more client information handling systems for response, according to the priority sequence.   
In the same or similar field of invention, Higgins discloses comparing the priority score to additional priority scores assigned to respective additional pending support request documents [paragraphs 0045-0046, 0050, see Fig. 5-6]; based on a result of the comparing, establishing a priority sequence for response to the pending support request document and the additional pending support request documents [paragraphs 0045-0046, 0050, see Fig. 5-6]; and sending the pending support request document and the additional pending support request documents to one or more client information handling systems for response, according to the priority sequence [Higgins paragraphs 0045-0046, 0050, see Fig. 5-6].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tzur to have above features of comparing the priority score to additional priority scores assigned to respective additional pending support request documents; based on a result of the comparing, establishing a priority sequence for response to the pending support request document and the additional pending support request documents; and sending the pending support request document and the additional pending support request documents to one or more client information handling systems for response, according to the priority sequence as taught by Higgins. The suggestion/motivation would have been to provide a prioritization system for prioritizing a customer support ticket system based on severity level determined using cognitive analysis of user [Higgins paragraph 0001].  
As to claims 4, 11 and 18, Tzur discloses associating the set of parameter values comprises applying natural language processing to a text string within the pending support request document [paragraphs 0026, 0030]. Further, Higgins discloses wherein the set of parameter values comprises a sentiment value for the pending support request document [Higgins paragraphs 0033, 0037, 0045]. In addition, the same motivation is used as the rejection of claims 2, 9 and 16.
As to claims 5, 12 and 19, Tzur discloses wherein associating the set of parameter values further comprises applying a machine learning classification model to a result of the natural language processing [paragraphs 0026, 0030, 0033-34].
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0097551 to Tzur et al. (“Tzur”) in view of U.S. Patent Application Publication No. 2020/0310842 to Yen et al. (“Yen”).  
As to claims 6 and 13,  Tzur discloses the method of claim 1 and the information handling system of claim 8  [see rejection of claims 1 and 8].
Tzur does not expressly disclose wherein the machine learning model comprises a neural network. Even though, Tzur discloses machine learning model [Abstract, paragraphs 0026, 0032-0040]. it is extremely obvious and well known in the art to use neural network as a part of machine learning model to help classify and cluster the needed data.
In the same or similar field of invention, Yen discloses wherein the machine learning model comprises a neural network [Yen paragraphs 0070, 0075j, 0114].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tzur to have the machine learning model comprises a neural network as taught by Yen.  The suggestion/motivation would have been to identify a characteristic (such as voice tone, change in the voice tone, characteristic of the user’s face and body etc.) in user data using neural network [Yen paragraph 0075].  
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2020/0258013 to Monnett et al. (Figs. 4 and corresponding paragraphs)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652